Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed on 12/17/2021, with respect to 35 U.S.C 101 of claims 1-20 have been fully considered and are persuasive.  The 101 of claims 1-20 has been withdrawn. 

3.	Applicant’s arguments filed on 12/17/2021, with respect to the 5 U.S.C. § 102(a)(1)/(a)(2) rejection of claims 1-5, 7, 8, 10, 11, 13, and 15-20 as being anticipated by U.S. Patent No. 10,810,088 (“Gu”) have been fully considered and persuasive.  However, upon further consideration, a new ground(s) of rejection is made in view of amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1, 3-5, 7, 8, 11, 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 10810088 hereinafter Gu in view of U.S. Patent No. 10725965 hereinafter Rokicki.

As per claim 1, Gu discloses: 
A method (Col. 1 Lines 35-40 “Embodiments of a system and method for dynamically adjusting a backup policy are provided.””) comprising: 
directing, by a data protection system, a storage system to generate recovery datasets over time in accordance with a data protection parameter set, the recovery datasets usable to restore data maintained by the storage system to a state corresponding to a selectable point in time (Col. 5 Line 56 — Col. 6 Lines 12 “In operation, the backup agent 140 can build a profile of preferred files for each user, based upon the user's backup and/or restore activities. A preferred file may be a file that is unique to the user. Any file that has been modified by the user may represent a preferred file. The backup agent 140 may interpret that a larger amount of modifications made by the user to a file indicates that the file is a preferred one. In some embodiments, an empty Word.RTM. document or a copied image may represent a baseline. Accordingly, any modification to the document or the image can represent a deviation away from the baseline. The Also see Col. 6 Lines 13-32),
determining, by a data protection system, that a storage system is
possibly being targeted by a security threat (Col. 8 Line 63 — Col. 9 Line 12 “In an action 410, the dynamic backup policy generation system 100 may detect the usage pattern of the user. For example, as shown in FIG. 4B, which represents a flow diagram of a method for detecting a user's usage pattern of FIG. 4A (in accordance with some embodiments), the backup agent 140 may access the user's backup or restore activity, in an action 412. The backup agent 140, in action 414, may identify each file associated with user modification from the user's backup or restore activities. The backup agent 140 can detect a percentage of modification distinguished from a baseline, in an action 416. For example, the backup agent 140 may detect the percentage of modification that has been made to an empty document or a previous version. In an action 418, 

and modifying, by the data protection system in response to the determining that the storage system is possibly being targeted by the security threat, the data protection parameter set for one or more of the recovery datasets (Col. 9 Lines 25- 33 “Referring back to FIG. 4A, the dynamic backup policy generation system 100 can adjust the backup policy based upon the user's profile, in an action 480. For example, as shown in FIG. 4D, which represents a flow diagram of a method for adjusting a backup policy of FIG. 4A (in accordance with some embodiments), the backup agent 140 can modify the backup policy based upon the user's profile to backup a select group of files at a higher frequency than other files, in an action 482.”) 

	Gu does not disclose:
data protection parameter set specifying a retention duration for the recovery datasets, the retention duration defining a duration that each recovery dataset is saved before being deleted
modifying comprising at least one of increasing the retention duration or suspending the retention duration so that at least some of the recovery datasets are not deleted without a specific instruction provided by a source that manages the storage system


Rokicki discloses:
data protection parameter set specifying a retention duration for the recovery datasets, the retention duration defining a duration that each recovery dataset is saved before being deleted (Col. 6 Lines 6-35 “ In an embodiment, systems and techniques are provided that allow for different retention periods or durations for different copies. In a specific embodiment, in determining the date after which a copy such as a backup copy should be deleted, the system can determine, examine, identify, or analyze the context under which the copy was created. Context factors can include a particular time of day in which a backup of a file was made (e.g., midnight or 4:00 PM), a particular day of a week in which the backup was made (e.g., Monday, Tuesday, Wednesday, Thursday, Friday, Saturday, or Sunday), a particular day of a month in which the backup was made (e.g., first Monday of the month, second Thursday of the month), a particular week of a month in which the backup was made (e.g., first week of the month, last week of the month), a particular month of a year in which the backup was made (e.g., January, February, March, April, May, June, July, August, September, October, November, or December), other factors, or combinations of these. For example, the sample “retain until” dates shown in Table A above may be based on evaluation of a retention policy specifying that backup copies are to be retained for a week, but the first Monday copy of each month is to be kept for two years.”)
Col. 15 Lines 42-60 “In another specific embodiment, the system can prompt a user to confirm the retention date that has been calculated. For example, in situations where the user manually creates a copy of a file, the system calculates the retention date, and displays to the user a dialog box including a message indicating the calculated retention date (e.g., “This copy of the file will be automatically deleted on Oct. 7, 2027.”). The dialog box may include a button that the user can click to indicate 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu to include data protection parameter set specifying a retention duration for the recovery datasets, the retention duration defining a duration that each recovery dataset is saved before being deleted and modifying comprising at least one of increasing the retention duration or suspending the retention duration so that at least some of the recovery datasets are not deleted without a specific instruction provided by a source that manages the storage system, as taught by Rokicki.
The motivation would have been to allow control over retention of recovery datasets.

As per claim 3, Gu in view of Rokicki discloses:
The method of claim 1, wherein: the data protection parameter set
Gu Col. 6 Line 51- Col. 7 Line 10 “The backup agent 140 may examine the user's usage profile and adjust the user's backup policy in the following areas. First, regarding high risk users, the backups having new updates may be backed up to a temporary location and overriding existing backups. After a predetermined period of time has passed, the new location can be merged back with the main version. When the user eventually requests a restore due to a security attack, the backup agent 140 can then discard the entire temporary area. Second, the backup agent 140 may adjust the backup frequency. For example, the backup agent 140 may adjust the backup policy to a slower frequency for users that always copy, modify and delete image files from external drives (i.e. backup once every couple of hours). Further, the backup agent 140 may adjust the time of the day. For example, the backup agent 140 may detect whether the user usually participates in a large amount of high risk activities in the morning when the user reads email, opens up attachments, and browser personal web sites. Accordingly, the backup agent 140 may adjust the backup policy to backup a predetermined set of files during the morning hours (e. g. 7 am-10 am). The backup agent 140 may also detect the presence of Virtual Private Network (VPN) and classify the user's activity as business. Thereby, the backup agent 140 may adjust backup policy to more frequently backup the files that the user modifies while the VPN session is instituted.”). 

As per claim 4, Gu in view of Rokicki discloses:
The method of claim 1, wherein: the data protection parameter set specifies a remote storage frequency that defines a frequency at which a subset of recovery datasets in the recovery datasets are transmitted to a remote storage system connected to the storage system by way of a network; and the modifying of the data protection parameter set comprises modifying the remote storage frequency (Gu Col. 6 Line 60 — 64 “For example, the backup agent 140 may adjust the backup policy to a slower frequency for users that always copy, modify and delete image files from external drives (i.e. backup once every couple of hours). -’)

As per claim 5, Gu in view of Rokicki discloses:
The method of claim 1, further comprising: identifying, by the data protection system, an anomaly with respect to the storage system; wherein the determining that the storage system is possibly being targeted by the security threat is based on the identifying of the anomaly (Col. 6 Lines 33-50 “Upon detection of a level of risk associated with the user (based upon user's online browsing and block history), the backup agent 140 may also build the user's usage profile based upon the level of risk associated with a user. For example, if the user accesses a large amount of suspect web sites, clicks on a lot of bad reputation links, or opens up suspicious email attachments, the backup agent 140 can deem this user a high risk and, hence, more likely to be attacked by 

As per claim 7, Gu in view of Rokicki discloses:
The method of claim 1, further comprising performing, by the data protection system in response to the determination that the storage system is possibly being targeted by the security threat, an additional remedial action with respect to the storage system (Gu Col. 6 Lines 33-50, backup and restore, and Fig. 4D element 486, Col. 9 Lines 25-62).

As per claim 8, Gu in view of Rokicki discloses:
The method of claim 7, wherein the performing of the additional remedial action comprises directing the storage system to transmit a recovery dataset included in the recovery datasets to a remote storage system for storage by the remote storage system (Gu Col. 1 Lines 46-55 “Referring to FIG. 1, an exemplary
Col. 9 Lines 4-6 “For example, as shown in FIG. 4B, which represents a flow diagram of a method for detecting a user's usage pattern of FIG. 4A (in accordance with some embodiments), the backup agent 140 may access the user's backup or restore activity, in an action 412.”). 

As per claim 10, Gu in view of Rokicki discloses:
The method of claim 1, wherein the data protection system is implemented by a controller within the storage system (Gu Fig. 1).

As per claim 11, Gu in view of Rokicki discloses:
The method of claim 1, wherein the data protection system is implemented by a computing system communicatively coupled to the storage system by way of a network (Gu Fig. 1).

As per claim 13, Gu in view of Rokicki discloses:
The method of claim 1, further comprising using, by the data protection


the storage system to the state corresponding to the selectable point in time
(Gu Col. 5 Line 56 — Col. 6 Lines 12 and Col. 6 Lines 13-32)

As per claim 15, the implementation of claim 1 will execute the system of claim 15. The claim is analyzed with respect to claim 1.

As per claim 16, the claim is analyzed with respect to claim 2.

As per claim 17, the claim is analyzed with respect to claim 3.

As per claim 17, the claim is analyzed with respect to claim 4.

As per claim 18, the claim is analyzed with respect to claim 5.

As per claim 20, the implementation of claim 1 will execute the non-transitory computer-readable medium (Gu in view of Rokicki Col. 2 Lines 11-15) of claim 20. The claim is analyzed with respect to claim 1.

5. 	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Rokicki, and further in view of in view of U.S. Publication No. 20180054454 hereinafter Astigarraga, and further in view of U.S. Patent No. 10503897 hereinafter Striem. 


As per claim 6, Gu in view of Rokicki discloses: 
The method of claim 5, wherein the identifying of the anomaly (Gu Col. 6 Lines 33-50) 

Gu in view of Rokicki does not discloses: 
determining that a total amount of read traffic and write traffic processed by the storage system during a time period exceeds a threshold, the read traffic representing data read from the storage system during the time period and the write traffic representing data written to the storage system during the time period; and determining, by the data protection system, that the write traffic is less compressible than the read traffic 

Astigarraga disclose: 
determining that a total amount of read traffic and write traffic processed by the storage system during a time period exceeds a threshold, the read traffic representing data read from the storage system during the time period and the write traffic representing data written to the storage system during the time period (para 0056 “Additionally, as shown in FIG. 4, method 400 may proceed with operation 404, where a baseline associated with input and output requests within the cloud computing environment is established. In one embodiment, the baseline may indicate an expected input/output (I/O) read and write pattern to the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Rokicki to include determining that a total amount of read traffic and write traffic processed by the storage system during a time period exceeds a threshold, the read traffic representing data read from the storage system during the time period and the write traffic representing data written to the storage system during the time period, as taught by Astigarraga.
The motivation would have been to properly identifying establishing a baseline associated with input and output requests within the cloud computing environment. 

Gu in view of Rokicki and Astigarraga does not disclose:
determining, by the data protection system, that the write traffic is less compressible than the read traffic 

Striem discloses:
determining, by the data protection system, that the write traffic is less compressible than the read traffic (Col. 2 Lines 26-45 “contrast to the above- described conventional operating system (OS) which is vulnerable to ransomware, improved techniques of operating a computer involve providing controls to an OS that monitor a rate at which commands in an operating system are performed. Along these lines, ransomware performs the OS commands it needs to control access to data files on a computer by performing those commands rapidly. In many cases, such rapid sequences of commands, e.g., read-copy-encrypt- delete, are performed much more rapidly than would be done by a typical user. Accordingly, the OS is then provided the capacity to monitor, e.g., a number of specified command sequences (e.g., read-copy-encrypt-delete) within some specified period of time (e.g., a minute, 5 minutes, an hour, or greater or less). If the number is greater than some threshold number, then the computer may take a remedial action such as issuing an alert to the user and/or limiting the rate at which the commands may be performed. Advantageously, by alerting the user 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Rokicki and Astigarraga to include determining, by the data protection system, that the write traffic is less compressible than the read traffic, as taught by Striem.
The motivation would have been to determining that the write traffic is less compressible than the read traffic in order to properly identify a ransomware attack.

6. 	Claim 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Rokicki, and further in view of U.S. Publication No. 20180024893 hereinafter Sella. 

As per claim 9, Gu in view of Rokicki discloses:
The method of claim 7, wherein the performing of the additional remedial action (Gu Col. 6 Lines 33-50, backup and restore, and Fig. 4D element 486, Col. 9 Lines 25-62).

Gu in view of Rokicki does not disclose: 
additional remedial comprises providing a notification of the security threat

Sella discloses:

additional remedial comprises providing a notification of the security threat (para 0022 “System 1 may alert the backup user (and/or another user designated to receive the alert) via text message, email, instant message (IM) regarding the suspected ransomware infection. The alert may also include pertinent details such as, for example, specific files, file locations, applications, etc. suspected of being infected.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Rokicki to include additional remedial comprises providing a notification of the security threat, as taught by Sella.
The motivation would have been to provide additional actions in view of a threat to properly mitigate any threat to a computing system.

As per claim 12, Gu in view of Rokicki discloses:
The method of claim 1, wherein the determining that the storage system is possibly being targeted by the security threat (Gu Col. 6 Lines 33-50)

Gu in view of Rokicki does not disclose:
determining that a ransomware attack is possibly in progress against the storage system

Sella discloses:
determining that a ransomware attack is possibly in progress against the storage system (para 0009 “A method for ransomware-aware file backup is implemented on a computing device and includes: backing up a target population of files from a target file location in a backup transaction, computing a backup delta score for the backup transaction, where the computing comprises comparing backup data from the backup transaction with backup data from a previous backup transaction, determining whether the computer backup delta score exceeds a pre-defined threshold; and upon the computed backup delta score exceeding the pre-defined threshold: determining that the backup transaction is indicative of a ransomware infection, and performing at least one counter-measure in response to the ransomware infection.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Rokicki to 
The motivation would have been to determine that a ransomware attack is possibly in progress in order to properly mitigate and remedy the attack.

7.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Rokicki, and further in view of U.S. Publication No. 20190042744 hereinafter Rajasekharan.
As per claim 14, Gu in view of Rokicki discloses:
The method of claim 1, wherein the determining that the storage system is possibly being targeted by the security threat is performed (Gu Col. 6 Lines 33-50) 

Gu in view of Rokicki does not disclose:
determining that the storage system is possibly being targeted by the security threat is performed while the recovery datasets are being generated

Rajasekharan discloses:
determining that the storage system is possibly being targeted by the security threat is performed while the recovery datasets are being generated (para 0017 “As is described in greater detail below, in at least some example embodiments, the backup/restore system 110, by way of a ransomware attack onset detection module 150 employed therein, may detect the onset of a ransomware attack at one or more of the client devices 120 using data normally generated or acquired during file backup operations, and may also facilitate a restore operation of the affected data prior to the onset of the attack.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Rokicki to include determining that the storage system is possibly being targeted by the security threat is performed while the recovery datasets are being generated, as taught by Rajasekharan.
The motivation would have been to determine that a ransomware attack is possibly in progress in order to properly mitigate and remedy the attack.

and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gu in view of Rokicki, and further in view of U.S. Patent No. 9477693 hereinafter Bachu. 

As per claim 21, Gu in view of Rokicki discloses:
The non-transitory computer-readable medium of claim 20, wherein: the data protection parameter set (Col. 5 Line 56 — Col. 6 Lines 12)  

Gu in view of Rokicki does not disclose:
specifies a recovery dataset generation frequency that defines a frequency at which the recovery datasets are generated and the modifying of the data protection parameter set further comprises increasing the recovery dataset generation frequency

	Bachu discloses:
specifies a recovery dataset generation frequency that defines a frequency at which the recovery datasets are generated and the modifying of the data protection parameter set further comprises increasing the recovery dataset generation frequency (Col. 6 Lines 33-50 “In some embodiments, the backup is created by a VBA such as VBA 114 of FIG. 1. In some embodiments, by directly accessing data of a VM to be backed up from a data storage of the VM rather than via the VM, backup may be performed more efficiently with less processing required by the VM. In an alternative embodiment, creating the backup includes 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Bachu to include specifies a recovery dataset generation frequency that defines a frequency at which the recovery datasets are generated and the modifying of the data protection parameter set further comprises increasing the recovery dataset generation frequency, as taught by Bachu.
The motivation would have been to allow control over retention of recovery datasets.

As per claim 22, Gu in view of Rokicki discloses:
The non-transitory computer-readable medium of claim 20, wherein: the data protection parameter set (Col. 5 Line 56 — Col. 6 Lines 12)

Gu in view of Rokicki does not disclose:
specifies a remote storage frequency that defines a frequency at which a subset of recovery datasets in the recovery datasets are transmitted to a remote storage system connected to the storage system by way of a network; and the modifying of the data protection parameter set further comprises modifying the remote storage frequency

	Bachu discloses:
specifies a remote storage frequency that defines a frequency at which a subset of recovery datasets in the recovery datasets are transmitted to a remote storage system connected to the storage system by way of a network; and the modifying of the data protection parameter set further comprises modifying the remote storage frequency (Col. 6 Lines 33-50 “In some embodiments, the backup is created by a VBA such as VBA 114 of FIG. 1. In some embodiments, by directly accessing data of a VM to be backed up from a data storage of the VM rather than via the VM, backup may be performed more efficiently with less processing required by the VM. In an alternative embodiment, creating the backup includes receiving content to be backed up from the VM. For example, guest space backup is performed by an agent running in the VM that provides content/files to be backed up. In some embodiments, creating the backup includes creating the backup according to the data protection policy associated with the VM to be backed up. For example, type(s) of backup storage(s) to be utilized, retention period of the backup data, whether to replicate the backup data 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of system and method for dynamically adjusting a backup policy of Gu in view of Bachu to include specifies a remote storage frequency that defines a frequency at which a subset of recovery datasets in the recovery datasets are transmitted to a remote storage system connected to the storage system by way of a network; and the modifying of the data protection parameter set further comprises modifying the remote storage frequency, as taught by Bachu.
The motivation would have been to allow control over retention of recovery datasets.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491